672 F. Supp. 2d 1378 (2010)
In re: AIR CRASH AT MADRID, SPAIN, ON AUGUST 20, 2008.
MDL No. 2135.
United States Judicial Panel on Multidistrict Litigation.
February 12, 2010.
Before ROBERT L. MILLER, JR., Acting Chairman, JOHN G. HEYBURN II, Chairman,[*] KATHRYN H. VRATIL, DAVID R. HANSEN,[*] W. ROYAL FURGESON, JR., FRANK C. DAMRELL, JR. and DAVID G. TRAGER, Judges of the Panel.

TRANSFER ORDER
ROBERT L. MILLER, JR., Acting Chairman.
Before the entire Panel[*]: Defendants in this litigationThe Boeing Co., McDonnell Douglas Corp. (McDonnell Douglas), Esterline Technologies Corp., Leach International, Inc., Honeywell International Inc., Eaton Corp., and Ametek Inc. move, pursuant to 28 U.S.C. § 1407, for coordinated or consolidated pretrial proceedings *1379 of the 44 actions listed on Schedule A in the Central District of California. The defendants' motion encompasses 41 actions in the Middle District of Florida, which are consolidated into one action, two actions in the Northern District of Illinois and one action in the Central District of California.
Plaintiffs in the two Northern District of Illinois actions, the Central District of California action, and one of the consolidated Middle District of Florida actions support the motion. Plaintiffs in the remaining Middle District of Florida actions did not respond to the motion.
After considering the argument of counsel, we find that these 44 actions involve common questions of fact, and that centralization under Section 1407 in the Central District of California will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. All actions concern the cause or causes of the crash of a McDonnell Douglas model MD-82 aircraft operated by Spanair as Flight JK 5022 on August 20, 2008; the flight crashed after takeoff from Madrid Barajas International Airport in Madrid, Spain. Centralization under Section 1407 will eliminate duplicative discovery, prevent inconsistent pretrial rulings, and conserve the resources of the parties, their counsel and the judiciary.
The Central District of California stands out as an appropriate transferee district. Moving defendants and all responding plaintiffs support centralization in this district, and the presence of some defendants in the Central District of California provides a connection to the actions. Centralization in this district also permits the Panel to effect the Section 1407 assignment to an experienced transferee judge who has not recently received such an assignment and who can steer this litigation on an expeditious course.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on Schedule A and pending outside the Central District of California are transferred to the Central District of California and, with the consent of that court, assigned to the Honorable Gary Feess for coordinated or consolidated pretrial proceedings with the action listed on Schedule A and pending in that district.

SCHEDULE A
MDL No. 2135  IN RE: AIR CRASH AT MADRID, SPAIN, ON AUGUST 20, 2008
Central District of California
Kim Ivonne Tate Perez, et al. v. The Boeing Co., et al., C.A. No. 2:09-7285
Middle District of Florida
Maria Del Carmen Hernandez, et al. v. McDonnel Douglas Corp., et al., C.A. No. 8:09-1553
Leandro Ortega Pena v. McDonnell Douglas Corp., et al., C.A. No. 8:09-1641
Angeles Carpintero Ruiz, et al. v. McDonnell Douglas Corp., et al., C.A. No. 8:09-1642
Gloria Ester Diepa Martin, etc. v. McDonnell Douglas Corp., et al., C.A. No. 8:09-1643
Gloria Ester Diepa Martin, etc. v. McDonnell Douglas Corp., et al., C.A. No. 8:09-1644
Higinio Ibanez Fraca, etc. v. McDonnell Douglas Corp., et al., C.A. No. 8:09-1645
Eugenio Nunez Pavillard, etc. v. McDonnell Douglas Corp., et al., C.A. No. 8:09-1646
Shirley Mani, etc. v. McDonnell Douglas Corp., et al., C.A. No. 8:09-1647
Vicenta Guerreo, etc. v. McDonnell Douglas Corp., et al., C.A. No. 8:09-1648
*1380 Josefa Ortiz Perea, etc v. McDonnell Douglas Corp., et al., C.A. No. 8:09-1649
Carmelo Alvardo Castro, et al. v. McDonnell Douglas Corp., et al., C.A. No. 8:09-1650
Juan Diepa Hernanda, et al. v. McDonnell Douglas Corp., et al., C.A. No. 8:09-1651
Maria Dolores Florez Rodriguez, etc. v. McDonnell Douglas Corp., et al., C.A. No. 8:09-1655
Sonia Maria Castillo Martinez, etc. v. McDonnell Douglas Corp., et al., C.A. No. 8:09-1656
Daniel Estevez Ruiz, etc. v. McDonnell Douglas Corp., et al., C.A. No. 8:09-1657
Maria Loreto Gonzalez Cabanas, et al. v. McDonnell Douglas Corp., et al., C.A. No. 8:09-1658
Zaida Rodriguez Ramirez, et al. v. McDonnell Douglas Corp., et al., C.A. No. 8:09-1659
Juan de Dios Font Marin, etc. v. McDonnell Douglas Corp., et al., C.A. No. 8:09-1661
Jose Jesus Placeres Perez, etc. v. McDonnell Douglas Corp., et al., C.A. No. 8:09-1662
Maximo Diaz Delgado, etc. v. McDonnell Douglas Corp., et al., C.A. No. 8:09-1663
Maria Candelaria Perez Mateo, et al. v. McDonnell Douglas Corp., et al., C.A. No. 8:09-1664
Tereza Suarez Quebedo, etc. v. McDonnell Douglas Corp., et al., C.A. No. 8:09-1665
Rafael Moreno Perez, et al. v. McDonnell Douglas Corp., et al., C.A. No. 8:09-1666
Maria Estrella Cigala Marrero, etc. v. McDonnell Douglas Corp., et al., C.A. No. 8:09-1667
Maria De La Paz Soto Lloves Concepcion, etc. v. McDonnell Douglas Corp., et al., C.A. No. 8:09-1668
Maria Estrella Cigala Marrero, et al. v. McDonnell Douglas Corp., et al., C.A. No. 8:09-1669
Maria Estrella Cigala Marrero, et al. v. McDonnell Douglas Corp., et al., C.A No. 8:09-1670
Yolanda Villanueva Martin, etc. v. McDonnell Douglas Corp., et al., C.A. No. 8:09-1671
Manfred Mrotzek, etc. v. McDonnell Douglas Corp., et al., C.A. No. 8:09-1673
Manfred Mrotzek, etc. v. McDonnell Douglas Corp., et al., C.A. No. 8:09-1680
Manfred Mrotzek, etc. v. McDonnell Douglas Corp., et al., C.A. No. 8:09-1683
Eugenio Nunez Pavillard, etc. v. McDonnell Douglas Corp., et al., C.A. No. 8:09-1684
Angel Francisco Santa Castillo, etc. v. McDonnell Douglas Corp., et al., C.A. No. 8:09-1685
Yolanda Villanueva Martin, et al. v. McDonnell Douglas Corp., et al., C.A. No. 8:09-1687
Yolanda Villanueva Martin, et al. v. McDonnell Douglas Corp., et al., C.A. No. 8:09-1689
Maria Jesus Melian Perez, etc. v. McDonnell Douglas Corp., et al., C.A. No. 8:09-1690
Yolanda Villanueva Martin, et al. v. McDonnell Douglas Corp., et al., C.A. No. 8:09-1691
Maria Jesus Melian Perez, etc. v. McDonnell Douglas Corp., et al., C.A. No. 8:09-1692
Irina Hult, etc. v. McDonnell Douglas Corp., et al., C.A. No. 8:09-1693
*1381 Johan L. Rondonuwu, et al. v. McDonnell Douglas Corp., et al., C.A. No. 8:09-1694
Anna Maria Sanchez Diez, et al. v. McDonnell Douglas Corp., et al., C.A. No. 8:09-1707
Northern District of Illinois
Elena Celia Fortaner, et al. v. The Boeing Co., et al., C.A. No. 1:09-5808
Antonio Garcia Martin, etc. v. The Boeing Co., et al., C.A. No. 1:09-5810
NOTES
[*]  Judges Heyburn and Hansen took no part in the decision of this matter.